The opinion of the court was delivered by
Dixon, J.
This certiorari brings up a tax levied in supposed pursuance of the act entitled “An act to tax intestates’ estates, gifts, legacies and collateral inheritance in certain cases,” approved March 23d, 1892 (Pamph. L., p. 206), and the act revising and amending the same in Pamph. L. 1893, p. 367.
The present tax was levied upon real estate in the city of Newark devised to the prosecutrix in fee-simple by the will of her stepfather, who died seized May 4th, 1894.
The only question raised is whether the provisions of these acts for imposing a tax upon a devise of lands are within the object expressed in the title. If they are not, they are invalid under our constitution. Dobbins v. Northampton, 21 Vroom 496.
Of the four subjects ‘of taxation mentioned in the title—the first, “intestates’ estates,” and the last, “collateral inheritance,” exclude transfers by will (Horner v. Webster, 4 Vroom 387, 413); the second, “gifts,” indicates delivery in the life*140time of the donor (8 Am. & Eng. Encycl. L., p. 1313), and the third, “ legacies,” is confined to personal property (13 Id. 9). None of them embraces lands devised, and hence the provisions of the statutes for imposing a tax upon such devolutions of property must fail.
The defect here indicated is avoided in the act of May 15th, 1894, but as that does not apply to property passing by will before the approval of the act, it does not affect the present case.
The tax must be set aside.